Broyles, C. J.
1. In the light of the facts of the case and the charge of the court, the refusal to give the requested charge was not error.
2. It is well settled by repeated rulings of the Supreme Court and of this court that where evidence is objected to, and the court admits the evidence temporarily, and no subsequent ‘objection to it is made, *690or no motion made to rule it out, the admission of the evidence furnishes no ground for a motion for a new trial. This ruling disposes of the second and third grounds of the amendment to the motion for a new tidal.
Decided April 15, 1925.
M. U. Mooiy, for plaintiffs in 'error.
IF. T. Tuggle, contra.
3. The testimony the admission of which is complained of in the last ground of the motion for a new trial was admissible under the pleadings and the other facts of the case, and the court properly so held.
4. The general grounds of the motion for a new trial were expressly abandoned in the brief of counsel for the plaintiff in error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.